DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on August 13th, 2020 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said solidification step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 – 9, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US 5211216) in view of Ozeki (US 4660620).
Regarding claim 1, Drury teaches a method for manufacturing a part (Abstract) comprising an injection phase wherein a plunger moves forward to push air out of a shot sleeve and to move past a pour hole in said shot sleeve (Col. 2, lines 34 – 36). Drury further teaches the plunger fills a runner system with molten material and subsequently fills a cavity with said molten material (Col. 6, lines 21 – 36). However, Drury does not teach injecting at three different speeds.
Yet in a similar field of endeavor, Ozeki teaches an arrangement for controlling an injection process for a die casting machine (Abstract). Ozeki teaches a method comprising moving the plunger at a slow speed, a medium speed to begin injecting the molten material and a fast speed to fill the cavity with molten material (Col. 2 lines 11 – 18). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Drury to increase the speed of the plunger during different injection phases. Ozeki discloses this is obvious in the art and one would make this modification to produce articles not having pin or blow holes (Col. 2, line 18).
Regarding claim 8, Drury in view of Ozeki teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to determine heating the molten material to a temperature of at least eleven hundred degrees Fahrenheit determined from the results of routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 9, Drury teaches a method for manufacturing a part (Abstract) comprising an injection phase wherein a plunger moves forward to push air out of a shot sleeve, to move past a pour hole in said shot sleeve, and to move molten material toward a die (Col. 2, lines 34 – 36). Drury further teaches the plunger fills a runner system with molten material and subsequently fills a cavity with said molten material (Col. 6, lines 21 – 36). However, Drury does not teach injecting at three different speeds.
Yet in a similar field of endeavor, Ozeki teaches an arrangement for controlling an injection process for a die casting machine (Abstract). Ozeki teaches a method comprising moving the plunger at a slow speed, a medium speed to begin injecting the molten material and a fast speed to fill the cavity with molten material (Col. 2 lines 11 – 18). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Drury to increase the speed of the plunger during different injection phases. Ozeki discloses this is obvious in the art and one would make this modification to produce articles not having pin or blow holes (Col. 2, line 18).
Regarding claim 16, Drury in view of Ozeki teaches the invention disclosed in claim 9, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to determine heating the molten material to a temperature of at least eleven hundred degrees Fahrenheit determined from the results of routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 17, Drury in view of Ozeki teaches the invention disclosed in claim 9, as described above. Furthermore, Drury discloses the molten material is an aluminum alloy (Abstract). Determination of the explicitly plunger, taught by Ozeki, would have been obvious to one of ordinary skill in the art at the time through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 18, Drury teaches a method for manufacturing a part (Abstract) comprising an injection phase wherein a plunger moves forward to push air out of a shot sleeve and to move past a pour hole in said shot sleeve (Col. 2, lines 34 – 36). Drury further teaches the plunger fills a runner system with molten material and subsequently fills a cavity with said molten material (Col. 6, lines 21 – 36). However, Drury does not teach injecting at three different speeds.
Yet in a similar field of endeavor, Ozeki teaches an arrangement for controlling an injection process for a die casting machine (Abstract). Ozeki teaches a method comprising moving the plunger at a slow speed, a medium speed to begin injecting the molten material and a fast speed to fill the cavity with molten material (Col. 2 lines 11 – 18). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Drury to increase the speed of the plunger during different injection phases. Ozeki discloses this is obvious in the art and one would make this modification to produce articles not having pin or blow holes (Col. 2, line 18).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drury and Ozeki as applied to claims 1 and 9 above, and further in view of Koenig (US 5052468).
Regarding claims 2 and 10, Drury in view of Ozeki teaches the invention disclosed in claims 1 and 9, as described above. However, these references do not disclose pressurizing the plunger after the third injection phase. Yet in a similar field of endeavor, Koenig discusses a method for injecting molten material into a die cavity (Abstract). Following the injection operation, the plunger is pressurized to a pressure of one thousand pounds per square inch (Col. 6, lines 28 – 40). It would have been obvious to one of ordinary skill in the art to modify the inventions of Drury and Ozeki by pressurizing the plunger after the injection phase as taught by Koenig. One would be motivated to make this modification to finalize the solidification of the molding material.

Claims 3 – 6 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drury, Ozeki and Koenig as applied to claims 2 and 9 above, and further in view of Lee (US 2009/0017324).
Regarding claim 3, Drury in view of Ozeki and Koenig teaches the invention disclosed in claim 2, as described above. However, these references do not explicitly describe a solidification phase wherein the molten material is cooled.
Yet in a similar field of endeavor, Lee teaches a method and apparatus for the die casting of parts (Abstract). This method comprises cooling and hardening the material within the die after the tool cavity has been filled with molten material (Para. 14).
 It would have been obvious to one of ordinary skill in the art to include a solidification phase after the pressurization step as Lee shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 4, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 3, as described above. It would have been obvious to one of ordinary skill in the art at the time of the invention to determine to hold the material at a temperature of at least one thousand pounds per square inch through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 5, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 3, as described above. Furthermore, Lee teaches the solidification phase results in a solid part (Para. 14).
Regarding claim 6, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 5, as described above. Furthermore, Lee teaches the solid part is ejected from the die by ejector pins (Para. 14).
Regarding claim 11, Drury in view of Ozeki and Koenig teaches the invention disclosed in claim 9, as described above. However, these references do not explicitly describe a solidification phase wherein the molten material is cooled.
Yet in a similar field of endeavor, Lee teaches a method and apparatus for the die casting of parts (Abstract). This method comprises cooling and hardening the material within the die after the tool cavity has been filled with molten material (Para. 14). 
It would have been obvious to one of ordinary skill in the art to include a solidification phase after the pressurization step as Lee shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 12, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 10, as described above. It would have been obvious to one of ordinary skill in the art at the time of the invention to determine to hold the material at a temperature of at least one thousand pounds per square inch through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 13, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 12, as described above. Furthermore, Lee teaches the solidification phase results in a solid part (Para. 14).
Regarding claim 14, Drury, in view of Ozeki, Koenig, and Lee, teaches the invention disclosed in claim 13, as described above. Furthermore, Lee teaches the solid part is ejected from the die by ejector pins (Para. 14).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drury, Ozeki, Koenig and Lee as applied to claims 6 and 14 above, and further in view of Panjwani (US 2015/0321404).
Regarding claims 7 and 15, Drury in view of Ozeki, Koenig, and Lee teaches the invention disclosed in claims 6 and 14, as described above. However, these references do not explicitly describe a cooling phase after the solid part is ejected.
Yet in a similar field of endeavor, Panjwani teaches a molding system for molding an article (Abstract). Panjwani teaches a method comprising a cooling phase after a solid part is ejected from the molding system (Para. 20). It would have been obvious to one of ordinary skill in the art to include a cooling phase after the ejection of the solid part, as Panjwani shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drury and Ozeki as applied to claim 18 above, and further in view of Koenig (US 5052468) and Lee (US 2009/0017324).
Regarding claim 19, Drury in view of Ozeki teaches the invention disclosed in claim 18, as described above. However, these references do not disclose pressurizing the plunger after the third injection phase. Yet in a similar field of endeavor, Koenig discusses a method for injecting molten material into a die cavity (Abstract). Following the injection operation, the plunger is pressurized to a pressure of one thousand pounds per square inch (Col. 6, lines 28 – 40). 
It would have been obvious to one of ordinary skill in the art to modify the inventions of Drury and Ozeki by pressurizing the plunger after the injection phase as taught by Koenig. One would be motivated to make this modification to finalize the solidification of the molding material. However, these references do not explicitly describe a solidification phase wherein the molten material is cooled.
Yet in a similar field of endeavor, Lee teaches a method and apparatus for the die casting of parts (Abstract). This method comprises cooling and hardening the material within the die after the tool cavity has been filled with molten material (Para. 14).
 It would have been obvious to one of ordinary skill in the art to include a solidification phase after the pressurization step as Lee shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 20, Drury in view of Ozeki, Koenig and, Lee, teaches the invention disclosed in claim 19, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to determine heating the molten material to a temperature of at least eleven hundred degrees Fahrenheit determined from the results of routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743